COURT OF APPEALS OF VIRGINIA
PUBLISHED

            Present: Judges Beales, AtLee and Chaney
            Argued at Norfolk, Virginia


            JESSIE LEE GREEN
                                                                               OPINION BY
            v.     Record No. 0759-21-1                                 JUDGE RANDOLPH A. BEALES
                                                                               JUNE 14, 2022
            COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF GLOUCESTER COUNTY
                                           Jeffrey W. Shaw, Judge

                           (Sydney H. Speight, on brief), for appellant. Appellant submitting
                           on brief.

                           Virginia B. Theisen, Senior Assistant Attorney General (Jason S.
                           Miyares, Attorney General, on brief), for appellee.


                   Jessie Lee Green appeals an order of the Circuit Court of Gloucester County revoking his

            suspended sentences for assault and battery on a law enforcement officer and petit larceny. His

            lone assignment of error on appeal is that the circuit court “erred in sentencing the Defendant to

            a time period of incarceration not prescribed by [Code §] 19.2-306.1, thus abusing its discretion

            in this case and making a mistake of law.”

                                                     I. BACKGROUND

                                 A. Green’s Prior Convictions and Suspended Sentences

                   In August 2018, Green was convicted of assault and battery on a law enforcement officer,

            a felony under Code § 18.2-57(C). In December 2018, he was sentenced to three years of

            incarceration. Six months of that sentence constituted a mandatory minimum. Aside from

            imposing the six-month mandatory minimum as an active sentence to be served, the trial court

            suspended the remaining two years and six months of Green’s sentence for a period of five years.
The suspension was conditioned on Green’s compliance with several specific terms set forth by

the trial court. In relevant part, the trial court placed Green on supervised probation for five

years following his release from incarceration.

       In 2019, while Green was on probation, he was arrested and charged with larceny. He

pled guilty to petit larceny in September 2019. By order entered on October 1, 2019, Green was

convicted and sentenced to twelve months of incarceration for the petit larceny. The trial court

suspended nine months of that sentence for a period of five years. Once again, the trial court

expressly conditioned the suspension, in part, on Green’s compliance with supervised probation

for five years following his release from confinement.

       As a result of Green’s petit larceny conviction, the Circuit Court of Gloucester County

revoked the suspended sentence of two years and six months remaining for Green’s felony

assault conviction. The circuit court ordered Green to serve one year of that sentence and

re-suspended the remaining one year and six months. The circuit court again placed Green on

supervised probation following his release from incarceration. Green was released in 2020.

       Upon his release from incarceration in 2020, Green remained subject to a suspended

sentence of one year and six months for the felony assault conviction and a suspended sentence

of nine months for the petit larceny conviction. Both suspensions were expressly conditioned on

Green’s successful completion of supervised probation.

                       B. Revocation Proceedings Beginning in April 2021

       On April 1, 2021, Probation and Parole Officer Daylin Paulino prepared a major violation

report documenting multiple probation violations that Green committed while on probation for

his felony assault conviction. The report stated that Green had tested positive for amphetamines,

oxycodone, and methamphetamine on separate occasions during the period of his supervised

probation. Green’s probation officer further reported, “Mr. Green has used illegal substances

                                                  -2-
throughout his supervision and has continued his use while in treatment,” and “[h]e has failed to

maintain contact with this officer and has missed several appointments.” The major violation

report cited violations of Condition 6 (“I will follow the Probation and Parole Officer’s

instructions and will be truthful, cooperative, and report as instructed.”) and Condition 8 (“I will

not unlawfully use, possess or distribute controlled substances or related paraphernalia.”).

Green’s probation officer filed the major violation report in the circuit court the next day—April

2, 2021. Consequently, a capias was issued for Green’s arrest on April 7, 2021.

       In addition, on April 26, 2021, a different probation officer reported Green’s

non-compliance with the terms of his probation on the petit larceny conviction. The letter cited

Green for numerous violations, including (1) failure to maintain contact with his probation

officer, (2) failure to complete substance abuse treatment, and (3) failure to remain drug free.

Therefore, the circuit court issued a second capias for Green’s arrest on May 4, 2021.

       Green was arrested and taken into custody on June 1, 2021. The circuit court ordered that

Green remain incarcerated pending a hearing to show cause why his suspended sentences should

not be revoked for the violations documented by his probation officers.

       On June 21, 2021, Green appeared for his revocation hearing. At the outset of the

revocation hearing, the circuit court judge asked, “[I]s the defendant ready to proceed?” Counsel

for Green replied, “Judge, we are not” and advised the court that the defense was requesting a

continuance. Consequently, at the request of Green’s counsel, the circuit court granted a

continuance for the defense. In granting the continuance, the order stated, “This case came

before the Court for the defendant to answer Capiases to Show Cause” and further stated that the

hearing would be continued until July 13, 2021.

       In 2021, the General Assembly amended Code § 19.2-306. The amendments became

effective on July 1, 2021. That statute now limits the period of active incarceration that a circuit

                                                -3-
court can impose after revoking a probationer’s suspended sentence. See 2021 Va. Acts Sp.

Sess. I c. 538, Sp. Sess. I. Subsection (C) of Code § 19.2-306 now provides that the circuit court

may “impose a sentence in accordance with the provisions of § 19.2-306.1.” Id. In turn, Code

§ 19.2-306.1 contains specific limitations on sentencing that apply when a circuit court bases its

revocation of a suspended sentence on what the statute refers to as certain “technical violations”

enumerated in the statute. See id.

       When the parties returned to court on July 13, 2021, the attorney for the Commonwealth

explained that two different sets of revocation sentencing guidelines had been prepared for the

circuit court’s consideration. The guidelines that were prepared according to the law in effect

before July 1 recommended an active sentence ranging from one year to one year and six

months. The guidelines that were prepared according to the law in effect after July 1 contained a

range of “up to 14 days.”

       The Commonwealth urged the circuit court to sentence Green according to the law that

was effective at the time Green was placed on probation. The Commonwealth took the position

that “the first set of guidelines apply because he was put on probation long before July 1st when

the changes in the guidelines came into effect, so he should be under the old system.” Counsel

for Green countered that the second set of guidelines should apply and that Green’s sentence

should not exceed fourteen days because the revocation hearing took place after July 1.1

       The circuit court, relying on this Court’s decision in Taylor v. Commonwealth, 44

Va. App. 179 (2004), noted that “when a statute is amended while an action is pending, the rights

of the parties are to be deemed in accordance with the law in effect when the action is begun,


       1
         Although the parties described their arguments to the circuit court as a dispute over the
sentencing guidelines—the application of which is discretionary and not reviewable on appeal
according to Code § 19.2-298.01(F)—the record makes clear that the circuit court had actually
adjudicated the underlying issue of whether the July 1, 2021 statutory amendments governed the
sentencing decision during Green’s revocation hearing.
                                               -4-
unless the amended statute shows a clear intention to vary such rights.” The circuit court judge

further stated that the result “would be dictated by Virginia Code Section 1-239[.]” The circuit

court concluded that it needed to apply “the law in effect at the time the probation violation was

instituted,” which was the law in effect before July 1, 2021. Upon finding that Green had

violated his probation on both convictions, the circuit court revoked his suspended sentences

without re-suspending any of the one year and six months remaining on the assault conviction or

any of the nine months remaining on the petit larceny conviction. The circuit court ordered the

sentences to run concurrently, for an active sentence of one year and six months. This appeal

followed.

                                           II. ANALYSIS

                                     A. Standard of Review

       On appeal, “[w]e ‘view the evidence received at [a] revocation hearing in the light most

favorable to the Commonwealth, as the prevailing party, including all reasonable and legitimate

inferences that may properly be drawn from it.’” Johnson v. Commonwealth, 296 Va. 266, 274

(2018) (second alteration in original) (quoting Henderson v. Commonwealth, 285 Va. 318, 329

(2013)). “In revocation appeals, the trial court’s ‘findings of fact and judgment will not be

reversed unless there is a clear showing of abuse of discretion.’” Jacobs v. Commonwealth, 61

Va. App. 529, 535 (2013) (quoting Davis v. Commonwealth, 12 Va. App. 81, 86 (1991)).

However, “[u]nder well-established principles, an issue of statutory interpretation is a pure

question of law which we review de novo.” Conyers v. Martial Arts World of Richmond, Inc.,

273 Va. 96, 104 (2007). Specifically, “the issue of whether a statute should be applied

retroactively presents a question of law that we review de novo on appeal.” Taylor v.

Commonwealth, 44 Va. App. 179, 184 (2004).




                                               -5-
          B. The Law Governing Revocation and the Legislation Effective July 1, 2021

       “When coupled with a suspended sentence, probation represents ‘an act of grace on the

part of the Commonwealth to one who has been convicted and sentenced to a term of

confinement.’” Price v. Commonwealth, 51 Va. App. 443, 448 (2008) (quoting Pierce v.

Commonwealth, 48 Va. App. 660, 667 (2006)); see also Rease v. Commonwealth, 227 Va. 289,

295 (1984) (noting that when a probationer absconds from supervision, “the act of grace in

granting probation in the first place is rendered a nullity”). “In the absence of a clear statutory or

constitutional violation, we defer to the discretion of the circuit court regarding the decision of

whether any act of grace is appropriate in the first instance[.]” Garibaldi v. Commonwealth, 71

Va. App. 64, 69 (2019). “Of course, the alternative to probation is incarceration[.]” Id. As the

Supreme Court has stated, “When a trial judge suspends a sentence, however, he does not make a

contract with the accused, but only extends to him the opportunity which the state affords him to

repent and reform.” Richardson v. Commonwealth, 131 Va. 802, 810 (1921). “It is the free gift

of the commonwealth, and not a contract to relieve him from the punishment which fits his

crime.” Id. Accordingly, the Supreme Court has repeatedly emphasized that “[p]robation

statutes are highly remedial and should be liberally construed to provide trial courts a valuable

tool for rehabilitation of criminals.” Burnham v. Commonwealth, 298 Va. 109, 116 (2019)

(emphasis added) (quoting Grant v. Commonwealth, 223 Va. 680, 684 (1982)); accord Peyton v.

Commonwealth, 268 Va. 503, 508 (2004); Dyke v. Commonwealth, 193 Va. 478, 484 (1952);

Richardson, 131 Va. at 811.

       Code § 19.2-306(A) provides the statutory authority for a circuit court to revoke a

suspended sentence. That statute states, “In any case in which the court has suspended the

execution or imposition of sentence, the court may revoke the suspension of sentence for any




                                                 -6-
cause the court deems sufficient that occurred at any time within the probation period, or within

the period of suspension fixed by the court.” Code § 19.2-306(A).

        Prior to July 1, 2021, Code § 19.2-306(C) provided,

                If the court, after hearing, finds good cause to believe that the
                defendant has violated the terms of suspension, then: (i) if the court
                originally suspended the imposition of sentence, the court shall
                revoke the suspension, and the court may pronounce whatever
                sentence might have been originally imposed or (ii) if the court
                originally suspended the execution of the sentence, the court shall
                revoke the suspension and the original sentence shall be in full
                force and effect.

2021 Va. Acts Sp. Sess. I c. 538. Effective July 1, 2021, Code § 19.2-306(C) was “amended and

reenacted” to provide that “[i]f the court, after hearing, finds good cause to believe that the

defendant has violated the terms of suspension, then the court may revoke the suspension and

impose a sentence in accordance with the provisions of § 19.2-306.1.” Id. The newly enacted

Code § 19.2-306.1 limits the period of active incarceration that a circuit court can impose for

what the statute refers to as certain “technical violations” enumerated under the new statute. Id.

As pertinent to the matter now before us, Code § 19.2-306.1 provides that “‘technical violation’

means a violation based on the probationer’s failure to . . . (v) follow the instructions of the

probation officer, be truthful and cooperative, and report as instructed . . . [or] (vii) refrain from

the use, possession, or distribution of controlled substances or related paraphernalia[.]” Id.

     C. The Circuit Court Did Not Err in Applying the Law in Effect When Green
    Committed the Relevant Violations and When His Revocation Proceeding Began

        Green assigns error to the circuit court’s ruling as follows: “The [circuit] court erred in

sentencing the Defendant to a time period of incarceration not prescribed by [Code

§] 19.2-306.1, thus abusing its discretion in this case and making a mistake of law.” He

specifically argues that “[i]n sentencing the Defendant to his full term of suspended time, the




                                                 -7-
[circuit] Court erred by failing to stay within the range of punishment allotted by 19.2-306.1 and

therefore abused its discretion.”

       Green was initially placed on probation in 2018 for a period of five years. Green’s

probation officer filed the major violation report documenting Green’s numerous probation

violations with the Circuit Court of Gloucester County on April 2, 2021. Based on these

violations, the circuit court issued a capias for Green’s arrest on April 7 and then issued a second

capias for his arrest on May 4, 2021. Green was taken into custody when the capiases were

executed on June 1. When the parties “came before the Court for the defendant to answer

Capiases to Show Cause” at Green’s scheduled revocation hearing on June 21, 2021, Green’s

counsel requested and ultimately obtained a continuance on behalf of the defense. Under these

circumstances, the record shows that the judicial proceedings related to the revocation of Green’s

suspended sentences began before the statutory amendments took effect on July 1, 2021. See,

e.g., Abdo v. Commonwealth, 218 Va. 473, 478 (1977) (“There is authority that the word

‘proceedings’ includes each and every step from the issue of a criminal complaint to the

conclusion of the case, and that the word is broad enough to cover any act, measure, step or all

steps in a course taken in conducting litigation, civil or criminal.”); Sigmon v. Commonwealth,

200 Va. 258, 267 (1958) (noting that several authorities “define ‘proceeding’ as broad enough to

cover any act, measure, step or all steps in a course taken in conducting litigation, civil or

criminal”).

       In this matter, therefore, as the Supreme Court has stated numerous times, “Our analysis

is guided by the fundamental principles of statutory construction that retroactive laws are not

favored, and that a statute is always construed to operate prospectively unless a contrary

legislative intent is manifest.” Berner v. Mills, 265 Va. 408, 413 (2003); see also City of

Charlottesville v. Payne, 299 Va. 515, 530 (2021) (“Unless a contrary intent is manifest beyond

                                                 -8-
reasonable question on the face of an enactment, a statute is construed to operate prospectively

only.” (emphasis added)); Bailey v. Spangler, 289 Va. 353, 359 (2015) (“Absent an express

manifestation of intent by the legislature, this Court will not infer the intent that a statute is to be

applied retroactively.”); Washington v. Commonwealth, 216 Va. 185, 193 (1975) (“The general

rule is that statutes are prospective in the absence of an express provision by the legislature.”).

        In Washington, the Supreme Court held, “[W]hen a statute is amended while an action is

pending, the rights of the parties are to be decided in accordance with the law in effect when the

action was begun, unless the amended statute shows a clear intention to vary such rights.”

Washington, 216 Va. at 193. Nothing in the text of the amendments to Code § 19.2-306 or in

Code § 19.2-306.1 shows a clear legislative intent for the amended statutory scheme governing

revocation proceedings to apply to revocation proceedings that began prior to July 1, 2021.

Therefore, because the plain language of Code § 19.2-306 and Code § 19.2-306.1 lacks any

indication of retroactive intent on the part of the General Assembly, “the rights of the parties are

to be decided in accordance with the law in effect when the action was begun[.]” See

Washington, 216 Va. at 193.2


        2
          The dissent reaches a different conclusion based on its reasoning that “the unambiguous
plain meaning of the phrases ‘a first technical violation,’ ‘any second technical violation,’ and ‘a
suspended sentence’ encompasses all such probation violations and all suspended sentences—
whether or not they occurred or began before Code § 19.2-306.1 became effective on July 1,
2021.”
         The statutory language cited by the dissent refers to the type of violation at issue—i.e.,
whether the violation is a technical violation or a non-technical violation under the statute. Read
in the full context of Code § 19.2-306.1(C), the words “a” and “any” simply do not manifest the
broad legislative intent the dissent suggests they do. The General Assembly’s reference to “a
first technical violation,” “any second technical violation,” and “a suspended sentence” in Code
§ 19.2-306.1 does not “show[] a clear intention” to apply the statute retroactively, see
Washington, 216 Va. at 193, nor does it constitute an “express manifestation of intent by the
legislature” to apply the statute retroactively, see Bailey, 289 Va. at 359. Given the Supreme
Court’s instruction that courts will construe a statute to operate prospectively “[u]nless a contrary
intent is manifest beyond reasonable question on the face of an enactment,” Payne, 299 Va. at
530, it would come as a surprise to many members of the legislature to learn that they expressed

                                                  -9-
       Furthermore, according to Code § 1-238:

                “Reenacted,” when used in the title or enactment of a bill or act of
                the General Assembly, means that the changes enacted to a section
                of the Code of Virginia or an act of the General Assembly are in
                addition to the existing substantive provisions in that section or act,
                and are effective prospectively unless the bill expressly provides
                that such changes are effective retroactively on a specified date.

(Emphasis added). “Based on this provision, a ‘reenacted’ statute will be applied retroactively

only if the bill or act of assembly containing the legislation explicitly and unequivocally meets

the requirements of Code § 1-13.39:3”—now Code § 1-238. Berner, 265 Va. at 413

(interpreting a predecessor statute to Code § 1-238).3 If a reenacted statute does not “contain an

express provision that the statutory changes would be effective retroactively on a specified date,”

the Supreme Court has held that “[t]he absence of this required language from the bill compels a

conclusion that the amendments to those sections are effective prospectively, not retroactively.”

Id. at 413-14; accord Taylor, 44 Va. App. at 186-87.

       The General Assembly specifically stated “[t]hat §§ 19.2-303, 19.2-303.1, and 19.2-306

of the Code of Virginia are amended and reenacted and that the Code of Virginia is amended by

adding a section numbered 19.2-306.1[.]” 2021 Va. Acts Sp. Sess. I c. 538 (emphasis added).

Thus, according to Code § 1-238 and according to binding Supreme Court case law, the




retroactive intent simply by using the words “a first technical violation,” “any second technical
violation,” and “a suspended sentence” in Code § 19.2-306.1(C).
       3
           Former Code § 1-13.39:3 provided:

                Whenever the word “reenacted” is used in the title or enactment of
                a bill or act of assembly, it shall mean that the changes enacted to a
                section of the Code of Virginia or an act of assembly are in
                addition to the existing substantive provisions in that section or act,
                and are effective prospectively unless the bill expressly provides
                that such changes are effective retroactively on a specified date.

Berner, 265 Va. at 413 (second emphasis added).
                                            - 10 -
amendment and reenactment of Code § 19.2-306 during the pendency of Green’s revocation

proceeding compels us to look solely to the express language of the amendment in determining

whether to apply it retroactively. See Berner, 265 Va. at 413. The amended version of Code

§ 19.2-306 certainly does not “contain an express provision that the statutory changes would be

effective retroactively on a specified date,” and “[t]he absence of this required language from the

bill compels a conclusion that the amendments to those sections are effective prospectively, not

retroactively.” See id. at 413-14. To hold otherwise “would require this Court to add language

to the statute the General Assembly has not seen fit to include, an exercise in which the Court is

not free to engage.” Holsapple v. Commonwealth, 266 Va. 593, 599 (2003); see also

Doulgerakis v. Commonwealth, 61 Va. App. 417, 419 (2013) (noting that “we determine the

legislative intent from the words used in the statute”). In other words, the General Assembly

easily could have stated that the amended statute could have been effective retroactively and

before the normal July 1, 2021 date for newly enacted legislation to become effective, but it did

not. The words “retroactive” or “retroactively” are nowhere to be found in the statute. The

General Assembly could have explicitly stated that the amended statute applies to revocation

proceedings commenced prior to that date, but it did not do so. See Payne, 299 Va. at 531

(“[T]he General Assembly knows how to make its intent manifest that a statute has retroactive

application.”).

       In addition, the circuit court expressly relied on Code § 1-239 in rendering its decision in

this case. Code § 1-239 provides:

                  No new act of the General Assembly shall be construed to repeal a
                  former law, as to any offense committed against the former law, or
                  as to any act done, any penalty, forfeiture, or punishment incurred,
                  or any right accrued, or claim arising under the former law, or in
                  any way whatever to affect any such offense or act so committed
                  or done, or any penalty, forfeiture, or punishment so incurred, or
                  any right accrued, or claim arising before the new act of the
                  General Assembly takes effect; except that the proceedings
                                                 - 11 -
               thereafter held shall conform, so far as practicable, to the laws in
               force at the time of such proceedings; and if any penalty, forfeiture,
               or punishment be mitigated by any provision of the new act of the
               General Assembly, such provision may, with the consent of the
               party affected, be applied to any judgment pronounced after the
               new act of the General Assembly takes effect.

(Emphases added). The Supreme Court interpreted and applied the predecessor statute to

Code § 1-239 in an analogous case, Ruplenas v. Commonwealth, 221 Va. 972 (1981).

       In Ruplenas, three defendants were convicted of marijuana distribution offenses. 221 Va.

at 974. The lone issue presented in all three appeals was “whether the penalties provided by

Code [§] 18.2-248.1 must be applied to offenses occurring prior to the effective date of the

statute (July 1, 1979), when trial and sentencing occurred after the effective date.” Id. Because

the statute did not expressly state that it would apply to offenses committed before its effective

date, the Supreme Court held that its “guiding rule of construction is set forth in Code

[§] 1-16”—the predecessor statute to Code § 1-239. Id. at 975. The Supreme Court said that

“before [the] new penalty may be imposed the Commonwealth must first elect to proceed under

the new law and then the defendant, as the party affected, must consent to its application.

Without the concurrence of both parties the previous penalty must apply.” Id. at 977. The

Supreme Court ruled, “We hold that the penalty in existence at the time of the offense should be

applied unless the Commonwealth first elects to proceed under the new statute and obtains the

consent of the defendant to do so.” Id. at 978.

       Applying these principles to the case at bar, we hold that the circuit court did not err in

applying the penalty in existence at the time Green violated the terms of his probation and when

his revocation proceeding began.4 See id. at 977. The Commonwealth objected to the


       4
         This case does not require the Court to distinguish between the penalty in existence at
the time Green violated his probation and the penalty in existence when his revocation
proceeding began. The law was actually the same at the time of both events in this case now
before us. Regardless of whether the triggering event is the probation violation itself or the
                                               - 12 -
application of Code § 19.2-306.1, and the absence of an agreement between the parties to

proceed under the new statute forecloses the possibility of applying that statute in mitigation of

Green’s punishment. See Code § 1-239; Ruplenas, 221 Va. at 978 (“Without the concurrence of

both parties the previous penalty must apply.”).

       Moreover, the circumstances of this case echo the serious practical concerns expressed by

the Supreme Court in Ruplenas that “[a] contrary rule might encourage dilatory tactics and

procrastination which would hamper the judicial process” and that “two or more offenses

occurring at the same time could conceivably receive different penalties depending upon

fortuitous circumstances as to when the cases come to trial.” Ruplenas, 221 Va. at 978. In this

case, the parties originally appeared in court for Green’s revocation hearing on June 21, 2021.

At the request of Green’s counsel, the circuit court granted a continuance to allow defense

counsel additional time to prepare and continued the hearing to July 13, 2021. The requirement

that both parties consent to proceed under the new law is necessary to preclude the kind of

gamesmanship that would be incentivized by allowing a brief continuance to effectively change

the entire outcome of Green’s revocation proceeding.5



instituting of revocation proceedings in circuit court, the result in this particular case would be
the same under either scenario. Judicial restraint dictates that we do not need to reach the
question of which is the actual triggering event date because each of these dates occurs before
July 1, 2021. Therefore, we refrain from weighing in on that particular question given that the
answer would have been the same result in this case and would have no effect on our analysis.
As the Supreme Court has often stated, “[T]he doctrine of judicial restraint dictates that we
decide cases ‘on the best and narrowest grounds available.’” Butcher v. Commonwealth, 298 Va.
392, 396 (2020) (quoting Commonwealth v. White, 293 Va. 411, 419 (2017)).
       5
          A contrary decision could result in the precise kind of unequal treatment under the law
anticipated by the Supreme Court in Ruplenas. See 221 Va. at 978. If we were to adopt the
dissent’s interpretation, two offenses committed at the same time could lead to entirely different
results depending on unpredictable circumstances such as whether the circuit court decides to
exercise its discretion in favor of the party asking for a continuance by granting it, whether the
non-moving party decides to object to the continuance, or whether the court docket is
backlogged to a point that a hearing is unavailable until after a new statute or amended statute
takes effect. If the circuit court’s mere exercise of its discretion to grant a three-week
                                                 - 13 -
        Consequently, for all of the reasons noted supra, we hold that the circuit court did not err

in the way it handled the revocation of Green’s sentence—in accordance with the law that was in

effect when Green committed the relevant probation violations and also in effect when his

revocation proceeding began.

                                         III. CONCLUSION

        In short, Green’s suspended sentences were expressly conditioned on his successful

completion of supervised probation. However, Green repeatedly violated the terms of his

probation, as documented by his probation officers in April 2021. He was arrested in June 2021.

He appeared for his scheduled revocation hearing on June 21, 2021—at which time he secured a

three-week continuance at the request of his counsel. Thus, Green’s revocation proceeding

actually began before the newly amended statute involved in this matter took effect on July 1,

2021.

        When the parties returned for Green’s rescheduled revocation hearing on July 13, 2021,

the circuit court correctly applied the version of Code § 19.2-306 that was in effect at the time

Green violated his probation and that was in effect when his revocation proceeding began. When

statutory amendments become effective that would affect a pending matter and the amended

statute does not provide that it applies retroactively, courts should apply the law that was in

effect before the statutory amendments took effect unless the plain language of the amended

statute shows a contrary intent. See Washington, 216 Va. at 193. Furthermore, when a reenacted

statute does not “contain an express provision that the statutory changes would be effective

retroactively on a specified date,” the Supreme Court has held that “[t]he absence of this required

language from the bill compels a conclusion that the amendments to those sections are effective



continuance in this case resulted in actually changing the entire outcome of Green’s revocation,
we would incentivize potential future mischief and gamesmanship among parties in future cases
while departing from binding Supreme Court precedent.
                                                - 14 -
prospectively, not retroactively.” Berner, 265 Va. at 413-14. The amended statute before us

here does not state that it applies to revocation proceedings commenced prior to its effective

date. Although the General Assembly could have written it in that way, the General Assembly

simply did not choose to include any such express provision when it amended and reenacted

Code § 19.2-306. We are therefore bound to conclude that the amended statute does not govern

revocation proceedings that were commenced before July 1, 2021, when the amended statute

took effect.

       Finally, newly enacted Code § 19.2-306.1 similarly lacks any express manifestation of

legislative intent for the statute to apply to revocation proceedings that began before this new

statute became effective on July 1, 2021. In an analogous case, the Supreme Court held “that the

penalty in existence at the time of the offense should be applied unless the Commonwealth first

elects to proceed under the new statute and obtains the consent of the defendant to do so.”

Ruplenas, 221 Va. at 978. Here, the Commonwealth did not agree to proceed under the new law,

and, as the Supreme Court has held, “Without the concurrence of both parties the previous

penalty must apply.” See id. at 977. Thus, the circuit court did not err in applying the penalty

that existed at the time when Green violated his probation and at the time when the proceeding to

revoke his suspended sentences began.

       For all of these reasons, upon finding that Green had repeatedly violated the terms of his

probation, the circuit court did not abuse its discretion by ordering Green to serve his suspended

sentences for assault and battery on a law enforcement officer and for petit larceny.

Consequently, we uphold the judgment of the circuit court.

                                                                                          Affirmed.




                                               - 15 -
Chaney, J., dissenting.

        The General Assembly’s enactment of Code § 19.2-306.1 amended the Code of Virginia

with the clear legislative intent to modify the sentencing procedure in probation revocation hearings

and to limit the authority of trial courts to impose a term of active incarceration for violations of

the terms and conditions of probation and suspended sentences. The majority’s opinion

misconstrues Code § 19.2-306.1 in affirming the trial court’s revocation order. The trial court

failed to follow the applicable sentencing procedure under Code § 19.2-306.1 and imposed

sentences of active incarceration in violation of the sentencing limitations in Code § 19.2-306.1.

Therefore, I respectfully dissent.

                              I. CONSTRUCTION OF CODE § 19.2-306.1

                               A. Principles of Statutory Construction

        “The primary objective of statutory construction is to ascertain and give effect to

legislative intent.” Jordan v. Commonwealth, 72 Va. App. 1, 7 (2020) (quoting Commonwealth

v. Zamani, 256 Va. 391, 395 (1998)). “Under basic principles of statutory construction, we must

determine the General Assembly’s intent from the words contained in a statute.” Washington v.

Commonwealth, 272 Va. 449, 455 (2006) (quoting Commonwealth v. Diaz, 266 Va. 260, 264-65

(2003)); see also Wardell Orthopaedics v. Colonna’s Shipyard, 72 Va. App. 296, 306 (2020)

(“[E]very word of a statute must be given meaning.” (quoting Gray v. Graves Mountain Lodge,

26 Va. App. 350, 356 (1998))). “When the language of a statute is unambiguous, we are bound

by its plain meaning.” Boyle v. Anderson, ___ Va. ___, ___ (Apr. 14, 2022). “If the statute is

clear on its face, we rely on the plain words, and no interpretation is necessary.” Tanner v.

Commonwealth, 72 Va. App. 86, 99 (2020).

        “[A] statute should be read and considered as a whole, and the language of a statute

should be examined in its entirety to determine the intent of the General Assembly from the

                                                 - 16 -
words contained in the statute.” Ford Motor Co. v. Gordon, 281 Va. 543, 549-50 (2011)

(alteration in original) (quoting Oraee v. Breeding, 270 Va. 488, 498 (2005)). “Statutes dealing

with the same subject matter must be read together so as to adhere to the legislative intent

underlying them and to permit them to operate together without conflict.” McKinney v. Virginia

Surgical Assocs, P.C., 284 Va. 455, 460 (2012) (citing City of Lynchburg v. English Constr. Co.,

277 Va. 574, 584 (2009)).

            B. Modified Sentencing Procedure & Limitations on Sentencing Authority

        To properly construe Code §§ 19.2-306 and 19.2-306.1, the analysis must begin with

consideration of the statutory language chosen by the legislature. The sentencing procedure for

probation revocation hearings under former Code § 19.2-306(C) provided that “[i]f the court, after

hearing, finds good cause to believe that the defendant has violated the terms of suspension, then . . .

if the court originally suspended the execution of the sentence, the court shall revoke the suspension

and the original sentence shall be in full force and effect.” 2016 Va. Acts c. 718 (repealed 2021).

The General Assembly further provided that upon revocation of a defendant’s previously suspended

sentence, “[t]he court may again suspend all or any part of this sentence.” Id.

        Effective July 1, 2021, the General Assembly modified the sentencing procedure in

probation revocation hearings. At the time of sentencing in Green’s probation revocation hearing,

Code § 19.2-306(C) provided that “[i]f the court, after hearing, finds good cause to believe that

the defendant has violated the terms of suspension, then the court may revoke the suspension and

impose a sentence in accordance with the provisions of § 19.2-306.1.” Code § 19.2-306.1(C)

provides:

                The court shall not impose a sentence of a term of active
                incarceration upon a first technical violation of the terms and
                conditions of a suspended sentence or probation, and there shall be
                a presumption against imposing a sentence of a term of active
                incarceration for any second technical violation of the terms and
                conditions of a suspended sentence or probation. However, if the
                                                 - 17 -
                court finds, by a preponderance of the evidence, that the defendant
                committed a second technical violation and he cannot be safely
                diverted from active incarceration through less restrictive means,
                the court may impose not more than 14 days of active
                incarceration for a second technical violation.

(Emphases added). Pursuant to Code § 19.2-306.1(A), “‘technical violation’ means a violation

based on the probationer’s failure” to comply with any of the ten probation requirements

enumerated in Code § 19.2-306.1(A).

       The plain, unambiguous language of Code §§ 19.2-306 and 19.2-306.1 evinces the

General Assembly’s intent to limit the authority of trial courts to impose active incarceration for

violations of the terms and conditions of probation and suspended sentences. See Ronald J.

Bacigal, Virginia Practice: Criminal Procedure § 19:9, at 704 (2021-2022 ed.) (“[I]n 2021,

Virginia added § 19.2-306.1, which limits a trial court’s revocation authority.”). Effective July 1,

2021, a trial court “shall not impose a sentence of a term of active incarceration upon a first

technical violation of the terms and conditions of a suspended sentence or probation.” Code

§ 19.2-306.1(C) (emphasis added). If the probation violation is a first technical violation, then

the trial court has no authority to impose any period of active incarceration except when

necessary to facilitate the defendant’s evaluation for or participation in a court-ordered drug,

alcohol, or mental health treatment program.6 If the probation violation is a second technical

violation, then the trial court has no authority to impose a period of active incarceration greater

than fourteen days. See id. (“[T]he court may impose not more than 14 days of active



       6
           Pursuant to Code § 19.2-306.1(D),

                [t]he limitations on sentencing in this section shall not apply to the
                extent that an additional term of incarceration is necessary to allow
                a defendant to be evaluated for or to participate in a court-ordered
                drug, alcohol, or mental health treatment program. In such case,
                the court shall order the shortest term of incarceration possible to
                achieve the required evaluation or participation.
                                                 - 18 -
incarceration for a second technical violation.”). For a third or subsequent technical violation,

“[t]he court may impose whatever sentence might have originally been imposed.” Id. “Multiple

technical violations arising from a single course of conduct or a single incident or considered at

the same revocation hearing shall not be considered separate technical violations for the

purposes of sentencing pursuant to this section.” Code § 19.2-306.1(A) (emphasis added).

       Code § 19.2-306.1 creates a new statutory decision procedure that trial courts must follow

upon finding a defendant in violation of the terms and conditions of his probation. First, the trial

court must determine whether any of the violations are non-technical violations, including new

violations of law, good conduct violations, and violations of special conditions of a suspended

sentence. If any of the probation violations constitutes a new violation of law, a good conduct

violation that resulted in a conviction, or a violation of a special condition of the defendant’s

suspended sentence that does not qualify as a technical violation under Code § 19.2-306.1(A),

“then the court may revoke the suspension and impose or resuspend any or all of that period

previously suspended.” Code § 19.2-306.1(B).

       If none of the probation violations are non-technical violations, the trial court must next

determine whether the defendant had any prior technical probation violations and, if so, how many.

If the defendant had two or more prior technical probation violations, then the current technical

violation would be a third or subsequent technical violation for which “[t]he court may impose

whatever sentence might have been originally imposed.” Code § 19.2-306.1(C).

       If the defendant had only one prior technical violation, then the court must determine

whether the prior technical violation or any of the current technical violations are violations based

on clause (viii) or (x) of subsection A of Code § 19.2-306.1. Clause (viii) is a violation based on the

probationer’s failure to “refrain from the use, ownership, possession, or transportation of a firearm”

and clause (x) is a violation based on the failure to “maintain contact with the probation officer

                                                 - 19 -
whereby his whereabouts are no longer known to the probation officer.” See Code § 19.2-306.1(A).

A technical violation based on clause (viii) or (x) “shall be considered a second technical violation.”

Code § 19.2-306.1(C). Accordingly, if the defendant’s prior technical violation or any of the

current technical violations is a violation based on clause (viii) or (x) of Code § 19.2-306.1(A), then

the current technical violation would be a third or subsequent technical violation for which “[t]he

court may impose whatever sentence might have been originally imposed.” Code § 19.2-306.1(C).

        If the defendant had one prior technical probation violation and none of the defendant’s

technical violations is based on clause (viii) or (x) of Code § 19.2-306.1(A), then the defendant’s

current technical violation would be a second technical violation. Upon finding that the defendant’s

current technical violation is a second technical violation, the trial court must then determine

whether a preponderance of the evidence establishes that the defendant “cannot be safely diverted

from active incarceration through less restrictive means.” Code § 19.2-306.1(C). If and only if the

court so finds, “the court may impose not more than 14 days of active incarceration for a second

technical violation.” Id.

        If the defendant had no prior technical violations and none of the defendant’s current

technical violations is based on clause (viii) or (x) of Code § 19.2-306.1(A), then the defendant’s

current technical violation is a first technical violation for which “[t]he court shall not impose a

sentence of a term of active incarceration . . . .” Id.

        If the trial court determines that a term of incarceration in excess of the limitations under

Code § 19.2-306.1 “is necessary to allow a defendant to be evaluated for or to participate in a

court-ordered drug, alcohol, or mental health treatment program,” then “[t]he limitations on

sentencing in [Code § 19.2-306.1] shall not apply.” Code § 19.2-306.1(D). “In such case, the

court shall order the shortest term of incarceration possible to achieve the required evaluation or

participation.” Id.

                                                  - 20 -
      C. The Language of Code § 19.2-306.1 Evinces the Legislature’s Retrospective Intent

       The plain terms of Code § 19.2-306.1 that limit trial courts’ sentencing authority upon “a

first technical violation of the terms and conditions of a suspended sentence or probation” and for

“any second technical violation of the terms and conditions of a suspended sentence or

probation” show that the General Assembly intended the statutory sentencing limits to apply to

all first and second technical probation violations, regardless of when the violation occurred or

when it was charged. (Emphases added). The indefinite article “a” and the adjective “any” are

unrestrictive modifiers in these statutory phrases. “The word ‘any,’ like other unrestrictive

modifiers such as ‘an’ and ‘all,’ is generally considered to apply without limitation.” Sussex

Cmty. Servs. Ass’n v. Va. Soc’y for Mentally Retarded Children, Inc., 251 Va. 240, 243 (1996)

(emphasis added); see also King v. Commonwealth, 53 Va. App. 257, 263 (2009) (“The plain and

unambiguous meaning of the word ‘any’ is ‘one or more indiscriminately from all those of a

kind.’” (quoting Cox v. Cox, 16 Va. App. 146, 148 (1993))). In the context of Code § 19.2-306.1,

the unambiguous plain meaning of the phrases “a first technical violation,” “any second technical

violation,” and “a suspended sentence” encompasses all such probation violations and all

suspended sentences—whether or not they occurred or began before Code § 19.2-306.1 became

effective on July 1, 2021. See Allen v. Mottley Constr. Co., 160 Va. 875, 889-90 (1933); see also

Bd. of Sup’rs of James City Cnty. v. Windmill Meadows, LLC, 287 Va. 170, 180 (2014) (“[T]his

Court has never required that the General Assembly use any specific form of words to indicate

that a new statute or amendment to an existing statute is intended to be applied retroactively.”

(quoting Sussex Cmty. Servs., 251 Va. at 245)).

       Our Supreme Court’s analysis in Allen is “a ‘decisive’ example of a situation where

retrospective intent is expressed in legislative language.’” Wardell Orthopaedics, 72 Va. App. at

305 (quoting Sussex Cmty. Servs., 251 Va. at 243-44). In Allen, the Supreme Court construed a

                                               - 21 -
statutory amendment that applied to “an award” as applying to awards made both before and

after the amendment to the Workers’ Compensation Act. The Supreme Court reasoned that to

interpret the amendment that applied to “an award” as applying only prospectively to “any award

hereafter made,” “it would be necessary for us to supply words not found in the statute.” Allen,

160 Va. at 889 (first emphasis added); see also Sussex Cmty. Servs., 251 Va. 240 (holding that

the statutory phrase “any covenant” encompassed all covenants without limitation, whether

recorded before or after the date of statute’s enactment). Here, applying the reasoning in Allen, I

conclude that the General Assembly would have included additional limiting language if it had

intended Code § 19.2-306.1 to apply (i) only to probation violations or suspended sentence

violations occurring after the enactment of Code § 19.2-306.1 or (ii) only in cases with suspended

sentences or probation beginning after the enactment of Code § 19.2-306.1.

       In accordance with the legislative intent expressed in the language of Code §§ 19.2-306

and 19.2-306.1, I would hold that Code § 19.2-306.1 applies in all probation violation hearings,

irrespective of the date on which the underlying offense was committed, or the date on which the

defendant’s probation or suspended sentence began, or the date on which process was issued or

served with respect to the alleged probation violation.

        At Green’s July 13, 2021 revocation hearing, Code § 19.2-306.1 was in effect and the trial

court was mandated to follow its sentencing procedure and to comply with its sentencing

limitations. Notwithstanding this, the trial court ruled that Code § 19.2-306.1 did not apply in

Green’s revocation hearing. The trial court pronounced on the record that the disposition of

Green’s probation violation was governed by the general rule that statutes are prospective in the

absence of express statutory language showing a contrary intent. The trial court erred in

construing Code § 19.2-306.1. As explained above, the plain language of Code § 19.2-306.1 shows




                                                - 22 -
that the General Assembly intended to require trial courts to follow the new statutory decision

procedure and apply the statutory limits on active incarceration in all probation violation cases.

        In failing to comply with Code § 19.2-306.1, the trial court cited this Court’s decision in

Taylor v. Commonwealth, 44 Va. App. 179 (2004). In Taylor, this Court construed the 2003

amendment to the sentencing provisions of Code § 18.2-308.4 and held that the defendant was

properly sentenced under the version of the statute that was in effect when the defendant committed

the offense.7 44 Va. App. at 189. Our analysis in Taylor was “guided by the fundamental principles

of statutory construction that retroactive laws are not favored, and that a statute is always construed

to operate prospectively unless a contrary legislative intent is manifest.” Id. at 184 (emphasis

added) (quoting Berner v. Mills, 265 Va. 408, 413 (2003)).

        Here, unlike the statute at issue in Taylor, the language of Code § 19.2-306.1 manifests the

legislative intent that trial courts follow a new statutory decision procedure in probation revocation

hearings. Therefore, the trial court erred in failing to comply with Code § 19.2-306.1 in Green’s

July 13, 2021 revocation hearing when Code § 19.2-306.1 became effective on July 1, 2021, before

Green’s revocation hearing.

                        II. THE TRIAL COURT MISINTERPRETED CODE § 1-239

        The trial court erred in ruling that its decision was dictated by Code § 1-239, which the

trial court construed as requiring it to apply the law in effect at the time the probation violation

was instituted. Because Green’s probation violation case was instituted prior to the effective

date of Code § 19.2-306.1, the trial court concluded that Code § 19.2-306.1 did not apply in

Green’s revocation proceeding.


        7
         Code § 18.2-308.4 prohibits possession of a firearm while in possession of certain
controlled substances. “Under the 2003 version of the statute, a violation of subsection A no
longer carried a mandatory minimum sentence, a violation of subsection B carried a mandatory
minimum sentence of two years, and a violation of subsection C carried a mandatory minimum
sentence of five years.” Taylor, 44 Va. App. at 183.
                                              - 23 -
       Code § 1-239 provides:

                No new act of the General Assembly shall be construed to repeal a
                former law, as to any offense committed against the former law, or
                as to any act done, any penalty, forfeiture, or punishment incurred,
                or any right accrued, or claim arising under the former law, or in
                any way whatever to affect any such offense or act so committed
                or done, or any penalty, forfeiture, or punishment so incurred, or
                any right accrued, or claim arising before the new act of the
                General Assembly takes effect; except that the proceedings
                thereafter held shall conform, so far as practicable, to the laws in
                force at the time of such proceedings; and if any penalty,
                forfeiture, or punishment be mitigated by any provision of the new
                act of the General Assembly, such provision may, with the consent
                of the party affected, be applied to any judgment pronounced after
                the new act of the General Assembly takes effect.

(Emphasis added). This statute and its predecessor, Code § 1-16, have been applied in cases

where the General Assembly amended the statutory punishment for a criminal offense after the

defendant committed the offense.8 In such cases, our appellate courts have held the statutory

penalty at the time of the offense to be the applicable punishment.

       In Ruplenas v. Commonwealth, 221 Va. 972, 975 (1981), our Supreme Court held that the

reduced penalties for marijuana offenses under the 1979 enactment of Code § 18.2-248.1 did not

apply to the sentencing of defendants who were tried and convicted of marijuana offenses before

the effective date of Code § 18.2-248.1. Applying former Code § 1-16, the predecessor to Code

§ 1-239, the Virginia Supreme Court held that “the penalty in existence at the time of the offense

should be applied unless the Commonwealth first elects to proceed under the new statute and

obtains the consent of the defendant to do so.” Ruplenas, 221 Va. at 978. Significantly,

however, the Supreme Court clarified that “[o]f course, the legislature could have expressly

addressed this situation in its enactment of Code § 18.2-248.1, but it did not do so. We are

relying on the general rule of construction prescribed by Code § 1-16.” Id.


       8
           Code § 1-16 was repealed and replaced by Code § 1-239 in 2005. See 2005 Va. Acts c.
839.
                                               - 24 -
       The instant case is distinguished from Ruplenas because the express limitations on the

court’s sentencing authority and the unrestrictive plain terms of Code § 19.2-306.1 make it

applicable to all probation violation cases, as explained above, whereas the terms of Code

§ 18.2-248.1 did not make its reduced penalties for marijuana offenses applicable to all

sentencings for marijuana convictions regardless of the dates of offense and conviction.

Significantly, Code §§ 19.2-306(C) and 19.2-306.1 expressly limit the sentencing authority of

trial courts to impose a term of active incarceration in probation violation cases. Here, the trial

court and the majority misinterpreted and misapplied Code § 1-239 when the plain language of

Code § 19.2-306.1 is controlling. See Code § 1-202 (“The rules and definitions set forth in this

chapter shall be used in the construction of this Code and the acts of the General Assembly,

unless the construction would be inconsistent with the manifest intention of the General

Assembly.” (emphasis added)).9

       The instant case is also distinguished from Ruplenas because the new statute at issue in

Ruplenas constituted a penalty reduction for marijuana offenses, whereas Code § 19.2-306.1 is

not a penalty reduction but is a modified decision procedure that may or may not result in the

imposition of a lesser sentence than would have been imposed prior to the July 1, 2021 effective

date of Code § 19.2-306.1. Code § 1-239 requires that when the General Assembly amends the

Code, “the proceedings thereafter held shall conform, so far as practicable, to the laws in force at

the time of such proceedings.” Accordingly, the trial court should have followed the decision

procedure set forth in Code § 19.2-306.1 at Green’s revocation hearing.




       9
          Code § 1-238 has no application here for the same reasons and because (i) the General
Assembly amended the Code of Virginia by adding Code § 19.2-306.1, whereas Code § 1-238
applies to reenacted statutes and (ii) Code § 1-238 does not apply to changes in
statutorily-prescribed procedures for sentencing proceedings, which “shall conform, so far as
practicable, to the laws in force at the time of such proceedings.” Code § 1-239.
                                                 - 25 -
                   III. GREEN’S SENTENCE FOR FELONY PROBATION VIOLATION

                                 A. Sentencing and Revocation History

        In August 2018, Green was convicted on the charge of felony assault on a law enforcement

officer in violation of Code § 18.2-57. In December 2018, Green was sentenced to incarceration for

a term of three years, with two years and six months suspended. Green’s suspended sentence was

conditioned on his compliance with the rules and requirements of supervised probation for a period

not to exceed five years.

        In November 2019, Green was found in violation of the terms and conditions of probation

based on (i) a new conviction for petit larceny; (ii) using, possessing or distributing drugs or

paraphernalia; (iii) failure to follows instructions and be truthful; and (iv) changing residence or

leaving the State without permission. The trial court revoked the suspension of Green’s sentence,

re-imposed the sentence of incarceration for two years and six months, and suspended one year and

six months of the sentence for a period of five years conditioned on Green’s compliance with

supervised probation.

                            B. Green’s Second Technical Probation Violation

        On April 6, 2021, the trial court ordered that a capias be issued for Green’s arrest for failure

to comply with the conditions of his suspended sentence. The alleged probation violations in the

April 6, 2021 order included (i) failure to follow instructions and be truthful, cooperative, and report

as instructed; and (ii) unlawful use, possession, or distribution of controlled substances or related

paraphernalia. Each of these alleged violations of Green’s felony probation was a “technical

violation” as defined in Code § 19.2-306.1(A), and “[m]ultiple technical violations . . . considered at

the same revocation hearing shall not be considered separate technical violations for the purposes of

sentencing pursuant to [Code § 19.2-306.1].” Code § 19.2-306.1(A).




                                                 - 26 -
       At the July 13, 2021 revocation hearing, the trial court had limited authority to sentence

Green to a term of active incarceration for his second technical probation violation. Under the

plain, unambiguous, express terms of Code § 19.2-306.1(C), “there shall be a presumption

against imposing a sentence of a term of active incarceration for any second technical violation

of the terms and conditions of a suspended sentence or probation.” This statutory presumption

against the imposition of active incarceration is not rebutted unless the preponderance of

evidence proves that the defendant “cannot be safely diverted from active incarceration through

less restrictive means . . . .” Code § 19.2-306.1(C). If the trial court finds that the presumption

against active incarceration has been rebutted, then the trial court would have no authority to

impose a sentence in excess of fourteen days of active incarceration. See Code § 19.2-306.1(C).

       In violation of the sentencing limitations under Code § 19.2-306.1, the trial court erred by

revoking and re-imposing the entirety of Green’s suspended sentence for felony assault, sentencing

Green to incarceration for one year and six months. Therefore, I would vacate the trial court’s

revocation order and remand with instructions to impose a sentence in compliance with Code

§ 19.2-306.1. See Burrell v. Commonwealth, 283 Va. 474, 480 (2012) (“Under Virginia law, a

sentencing order is void ab initio if ‘the character of the judgment was not such as the [C]ourt had

the power to render.’” (alteration in original) (quoting Rawls v. Commonwealth, 278 Va. 213, 221

(2009))).

               IV. GREEN’S SENTENCE FOR MISDEMEANOR PROBATION VIOLATION

       By order entered in October 2019, Green was convicted on the misdemeanor charge of petit

larceny in violation of Code § 18.2-96. The trial court sentenced Green to incarceration for a term

of twelve months, with nine months suspended for a period of five years conditioned on (i) Green’s

compliance with local community-based probation for an indefinite period not to exceed five years

and (ii) completion of substance abuse treatment.

                                                - 27 -
        On April 29, 2021, the trial court ordered that a capias be issued for Green’s arrest for

failure to comply with the conditions of his probation and suspended sentence. The alleged

probation violations in the April 29, 2021 order included (i) failure to report as instructed; (ii) failure

to follow instructions and be truthful and cooperative; (iii) unlawful use, possession, or distribution

of controlled substances or related paraphernalia; and (iv) failure to comply with the special

condition to complete substance abuse treatment.

        On July 13, 2021, a combined revocation hearing was held on the alleged violations of

Green’s probation and suspended sentences for felony assault and petit larceny. With respect to

Green’s probation for petit larceny, the alleged violation of the special condition to complete

substance abuse treatment is not a technical violation as defined in Code § 19.2-306.1(A). Pursuant

to Code § 19.2-306.1(B),

                [i]f the court finds the basis of a violation of the terms and
                conditions of a suspended sentence or probation is that the
                defendant . . . has violated another condition other than (i) a
                technical violation or (ii) a good conduct violation that did not
                result in a criminal conviction, then the court may revoke the
                suspension and impose or resuspend any or all of that period
                previously suspended.

Absent such a finding, Green’s violation of his probation for petit larceny would be a first technical

violation for which the trial court lacked authority to impose a sentence of a term of active

incarceration. See Code § 19.2-306.1(C).

        Although the trial court revoked and re-imposed the entirety of Green’s nine-month

suspended sentence for petit larceny,10 the record does not show that the trial court found Green in

violation of the special condition to complete substance abuse treatment. Therefore, I would reverse




        The trial court ordered that the terms of active incarceration for Green’s felony and
        10

misdemeanor probation violations “will run concurrently with each other.”
                                             - 28 -
the trial court’s revocation order and remand with instructions to impose a sentence in compliance

with Code § 19.2-306.1.

                                           V. CONCLUSION

        The trial court erred in failing to follow the mandatory decision procedure set forth in Code

§ 19.2-306.1 and in sentencing Green to active incarceration in violation of the sentencing limits

established in Code § 19.2-306.1. Therefore, I respectfully dissent from the majority’s judgment

affirming the trial court’s revocation order.




                                                - 29 -